Citation Nr: 1220445	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy (claimed as a lower back injury), to include as secondary to the non-service-connected left ankle injury.

2.  Entitlement to service connection for a non-specific increase in the fluid in several areas of the left ankle (claimed as a left ankle injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served in the military on active duty for training (ACDUTRA) from February 1977 to July 1977, and from February 1, 1982, to February 19, 1982.  The Veteran then served on active duty from April 1990 to May 1990.  Following his active duty discharge, the Veteran then served in the National Guard Reserves until 2005.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.

The RO certified this appeal to the Board in June 2011.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in February 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine with radiculopathy was not manifested during his period of active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, and is not shown to be causally or etiologically related to his active military service.

2.  The Veteran's non-specific increase in the fluid in several areas of the left ankle was not manifested during a period of his active military service, and is not shown to be causally or etiologically related to his active military service.




CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease of the lumbar spine with radiculopathy, to include as secondary to the non-service-connected left ankle injury, is not warranted.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326 (2011).

2.  Service connection for a non-specific increase in the fluid in several areas of the left ankle is not warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.303, 3.304, 3.306, 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) appellant status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The December 2007 letter also provided the Veteran with the information and evidence necessary to establish a disability rating and an effective date, pursuant to Dingess/Hartman, supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  The Veteran's STRs from his second and third periods of military service, his Army National Guard Reserves records, his personnel records, and his post-service VA and private treatment records have been obtained.  The RO made several attempts to obtain the Veteran's STRs from his first period of ACDUTRA service.  In a February 2008 statement, the Joint Services Records Research Center (JSRRC) determined that there were no STRs on file for the Veteran's first period of active military service.  The Veteran was informed of the lack of STRs for the 1977 military service period in the September 2008 Statement of the Case (SOC), and January 2010 and September 2010 Supplemental SOCs (SSOCs).  In response, the Veteran did not submit his own copies of these STRs.  Additionally, the claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Veteran has also been provided a VA examination and medical opinion regarding the etiology of his lumbar spine disorder and left ankle disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board finds that such examinations are more than adequate, as they are predicated on a full reading of the Veteran's STRs and post-service treatment records in the claims file.  Additionally, the VA examiners considered all of the pertinent evidence of record, to include service and post-service treatment records, as well as the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks service connection for his lumbar spine disorder and left ankle disorder.

A.  General Regulations and Laws

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active duty or ACDUTRA, or for a disorder resulting from an injury incurred during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1100, 1110, 1131 (West 2002 & Supp. 2011).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  INACDUTRA includes duty required approximately two days a month.
To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown during the military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a disorder during the military service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as degenerative disc disease (i.e., arthritis), may be presumed to have been incurred during the active military service if manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such military service.  38 U.S.C.A. § 1111.  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23, 027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a claim is based on a period of ACDUTRA or INACDUTRA, the presumption of aggravation is not applicable, if the claimant has achieved "veteran" status during a prior period of military service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Veteran status is defined in the regulations as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  In other words, in a claim based on a period of active duty, the veteran must initially establish only that a preexisting disorder worsened during the period of active duty, and at that point, the veteran has the benefit of the presumption of aggravation.  

With respect to a claim for aggravation of a preexisting disorder during ACDUTRA or INACDUTRA, however, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. 
§ 101(24)(B)), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the disorder occurred during a period of ACDUTRA or INACDUTRA, and that the worsening was caused by a period of ACDUTRA or INACDUTRA.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board also notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

B.  Lumbar Spine Analysis

In regard to the first element necessary to establish service connection, i.e., a current disability, the Veteran was diagnosed with significant disc herniations in the lumbar spine with left radiculopathy at the February 2008 VA examination.  Therefore, the Veteran has a current diagnosis for the purposes of establishing service connection.

In regard to the second element necessary to establish service connection, i.e., an in-service incurrence, as previously mentioned, there are no STRs of record for the Veteran's first period of ACDUTRA service from February 1977 to July 1977.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

However, the available STRs do document that the Veteran received a routine military examination in January 1979, in which his spine was determined to be normal.

During the Veteran's second period of ACDUTRA in February 1982, the STRs do not document any complaints of or treatment for low back pain or the lumbar spine.  

The Veteran received routine military examinations in December 1983 and June 1987, in which his spine was determined to be normal.
In April 1989 and June 1989, prior to his entry into his third period of active military service, the Veteran was treated by the Army Reserves for his low back pain.  The physician noted that the Veteran's back was tender to palpation.  A diagnosis related to the lumbar spine was not provided.  These treatments were not on a period of active duty, ACDUTRA, or INACDUTRA.

The Veteran entered active duty in April 1990.  A military entrance examination is not of record.  Since there is no entrance examination of record for this period of military service, the Board finds that there is no clear and unmistakable evidence demonstrating that the Veteran's low back disorder existed before his acceptance and enrollment into his third period of active duty.  Thus, the presumption of soundness applies to the Veteran.  At the time of his active duty period, the Veteran is presumed to have been without a low back disorder.  38 U.S.C.A. § 1111.

The STRs during this third period of active military service document several complaints of and treatment for low back pain and tenderness in April 1990 and May 1990, following an injury where he was lifting a generator.  The Veteran was diagnosed with a lumbosacral strain and placed on a limited profile.  In a May 9, 1990, treatment record, the physician noted that the Veteran's back was feeling better, although the Veteran still reported back pain.  In a subsequent September 2011 Line of Duty (LOD) investigation, it was determined that this back injury occurred in the LOD and was not due to the Veteran's own misconduct.  A military separation examination is not of record.  The Veteran's active duty period ended in May 1990.

Following his military discharge, the Veteran was not treated for low back pain until November 1993, when he was treated by Dr. B.H., a private physician.  The Veteran was then treated from 1993 to 1994 for his low back pain.  In June 1994, the Veteran was diagnosed with  mild levoscoliosis and muscle spasm of his lumbar spine.  In July 1994, the Veteran was diagnosed with chronic lumbar strain.  He left the active military service in May 1990 and did not complain of symptoms to a medical provider until over three years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

As shown in the Veteran's Army National Guard Reserve records, the Veteran's May 1991, May 1995, and April 2000 military examinations, and his January 1996, August 1998, and October 1999 Annual Medical Certifications, do not document any low back problems.  In May 2001, the Veteran was diagnosed with a herniated disk of the lumbar spine.  The treatment record does not describe further details.  However, the Veteran's November 2001 Annual Medical Certification for the military does not note any low back problems.  His June 2003 Annual Medical Certification documented that the Veteran was taking medication for his muscular pain.  Severe low back pain was recorded by a private physician, Dr. V.R., in October 2004.  Dr. V.R. diagnosed the Veteran with "bulging anulus fibrosus at level L4-L5 and L5-S1 levels and narrowing of the intervertebral space of L5-S1."  In February 2005, the Veteran was discharged from the Army National Guard Reserves for his "herniation of nucleus pulposus L4-L5, L5-S1."  The records document that the Veteran was unable to comply with all of the duties required of his Military Occupational Specialty (MOS) and was placed on a permanent profile.  The Veteran was found unfit for military service and received a medical retirement.

In February 2008, the Veteran was provided a VA spine examination.  The VA examiner, following a physical examination, an interview with the Veteran, and a review of the claims file, diagnosed significant disc herniations in the lumbar spine with left radiculopathy.  The examiner determined that the Veteran's current lumbar spine disorder was not caused by or a result of his in-service injuries.  The examiner noted that the last in-service documentation related to the low back was on May 11, 1990.  At that time, it was reported that the Veteran's lumbosacral sprain had resolved.  The examiner reasoned that the Veteran was diagnosed with lumbar radiculopathy and significant disc herniations several years after his in-service complaints of low back pain.  Thus, the examiner found that the Veteran's in-service back complaints were acute and transient.  His back complaints fully resolved following his military treatment, and did not require continuous treatment following his periods of active military service.  
In March 2009, the Veteran's private physician reviewed the Veteran's STRs and determined that the etiology of the Veteran's lumbar spine disorder, to include whether the disorder was due to his active military service, was "uncertain" because there was no lumbar magnetic resonance imaging (MRI) or computed tomography (CT) at the time of the May 1990 military injury.

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him have unequivocally attributed his lumbar spine disorder to his active military service.  

Also, since there is no indication of degenerative disc disease within the one-year presumptive period after the Veteran's active military service ended in May 1990, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In forming this opinion, the Board has considered the lay statements submitted by the Veteran and his friends in support of the claim.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that the in-service event or illness caused the claimant's current disorder is insufficient to require the VA Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple disorder, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for the persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service back pain, and his current symptomatology related to his lumbar spine disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service back pain and his current lumbar spine disorder.  In contrast, the February 2008 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's complaints of back pain during his active military service, as well as the current nature of his lumbar spine disorder, to include utilizing specialized diagnostic testing.  Therefore, the Board accords greater probative weight to the February 2008 VA examiner's opinion than the Veteran's lay statements.

Additionally, to the extent that the Veteran contends that he has experienced low back pain since his active military service discharge, the Board finds such statements to lack credibility.  Therefore, the Board accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's lumbar spine disorder until 1993 - over three years after his active duty discharge.  Therefore, the Veteran's current statements that he has had low back pain since his active military service, made in connection with his pending claim for VA benefits, are inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

C.  Left Ankle Analysis

In regard to the first element necessary to establish service connection, i.e., a current disability, the Veteran was diagnosed with a non-specific increase in the fluid in several areas of the left ankle at the February 2008 VA examination.  Therefore, the Veteran has a current diagnosis for the purposes of establishing service connection.

In regard to the second element necessary to establish service connection, i.e., an in-service incurrence, as previously mentioned, there are no STRs of record for the Veteran's first period of ACDUTRA service from February 1977 to July 1977.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer, 19 Vet. App. at 217-18 (2005) citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548 (1992); O'Hare, 1 Vet. App. at 367.  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan, 4 Vet. App. at 252 (citing Moore, 1 Vet. App. at, 406 and O'Hare, 1 Vet. App. at 367); see, too, Russo, 9 Vet. App. at 46. Cf. Collette, 82 F.3d at 392-93; Arms, 12 Vet. App. at 194-95.  

However, the available STRs do document that the Veteran received a military examination in January 1979, in which his left ankle was determined to be normal.

During the Veteran's second period of ACDUTRA in February 1982, the STRs document that the Veteran slipped and twisted his left foot.  He was diagnosed with a left ankle strain.  X-rays of the left ankle were taken, which revealed a normal left ankle without dislocation.  Following the end of his ACDUTRA period in February 1982, the Veteran was again treated for his left ankle in March 1982 by the Army Reserves.  It was determined at that time that his left ankle was better, but the Veteran was still experiencing pain.

The Veteran received routine military examinations in December 1983 and June 1987, in which his left ankle was determined to be normal.

In April 1989 and June 1989, prior to his entry into his third period of active military service, the Veteran was treated by the Army Reserves for his left ankle pain.  A diagnosis related to the left ankle was not provided.  These treatments were not on a period of active duty, ACDUTRA, or INACDUTRA.

The Veteran entered active duty in April 1990.  A military entrance examination is not of record.  Since there is no entrance examination of record for this period of military service, the Board finds that there is no clear and unmistakable evidence demonstrating that the Veteran's left ankle disorder existed before his acceptance and enrollment into his third period of active duty.  Thus, the presumption of soundness applies to the Veteran.  At the time of his active duty period, the Veteran is presumed to have been without a left ankle disorder.  38 U.S.C.A. § 1111.

The STRs during this third period of active military service do not document any complaints of or treatment for his left ankle.  A military separation examination is not of record.  The Veteran's active duty period ended in May 1990.

Post-service, the Veteran was first treated for his left ankle disorder by the Army Reserves in September 2004.  He left the active military service in May 1990 and did not complain of symptoms to a medical provider until almost fifteen years later.  See Maxson, 230 F.3d at 1330 (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

As shown in the Veteran's Army National Guard Reserve records, the Veteran's May 1991, May 1995, and April 2000 military examinations, and his January 1996, August 1998, and October 1999 Annual Medical Certifications, do not document any left ankle problems.   

In February 2008, the Veteran was provided a VA examination.  The VA examiner, following a physical examination, an interview with the Veteran, and a review of the claims file, diagnosed a non-specific increase in the fluid in several areas of the left ankle.  The examiner determined that the Veteran's current left ankle disorder was not caused by, a result of, or etiologically related to his in-service injuries.  The examiner noted that the last in-service documentation related to the Veteran's left ankle was on February 17, 1982, in which it was reported that the Veteran was "recuperating" from his left ankle strain.  The examiner also noted the absence of further treatment related to the left ankle until several years after the Veteran's in-service complaints of left ankle pain.  Thus, the examiner found that the Veteran's in-service ankle complaints were acute and transient.  The complaints fully resolved following his military treatment, and did not require continuous treatment following his periods of active military service.  

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him have unequivocally attributed his left ankle disorder to his active military service.  

In forming this opinion, the Board has considered the lay statements submitted by the Veteran and his friends in support of the claim.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the VA Secretary to provide an examination.  Waters, 601 F.3d at 1278.   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left ankle disorder and any instance of his active military service to be complex in nature.  See Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple disorder, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson, No. 08-0357, slip. op. at 4.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for the persuasiveness or reasoning they contain.  See Bethea, 2 Vet. App. at 254.  

Here, while the Veteran is competent to describe his in-service left ankle pain and his current symptomatology related to his left ankle disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service left ankle pain and his current left ankle disorder.  In contrast, the February 2008 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's complaints of left ankle pain during his active military service, as well as the current nature of his left ankle disorder, to include utilizing specialized diagnostic testing.  Therefore, the Board accords greater probative weight to the February 2008 VA examiner's opinion than the Veteran's lay statements.

Additionally, to the extent that the Veteran contends that he has experienced left ankle pain since his active military service discharge, the Board finds such statements to lack credibility.  Therefore, the Board accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.

In the instant case, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible, as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's left ankle disorder until 2004 - almost fifteen years after his military discharge.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had left ankle symptomatology since his active military service are inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of left ankle symptomatology are not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a non-specific increase in the fluid in several areas of the left ankle.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

The claim for service connection for degenerative disc disease of the lumbar spine with radiculopathy is denied.

The claim for service connection for a non-specific increase in the fluid in several areas of the left ankle is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


